


























May 1, 2015




By Hand Delivery
Steven Schorer


Dear Steve:


We are pleased to offer you employment with DynCorp International LLC ("DI" or
the "Company") as President, Aviation Group Leader. You will report directly to
the Chief Executive Officer of the Company, James Geisler. Upon relocation, your
work location will be the Company's offices in McLean, Virginia, with travel to
other locations as necessary. Your start date will be May 1, 2015.


Salary. You will be classified as an at-will, exempt employee. Your salary will
be payable in bi-weekly increments of Twenty-Five Thousand Nine Hundred
Sixty-One Dollars and Fifty-Four Cents ($25,961.54), less applicable taxes,
deductions, and withholdings, for an annualized base salary of Six Hundred
Seventy-Five Thousand Dollars ($675,000.00).


Signing Bonus. You will be provided a one-time, lump sum signing bonus of One
Hundred Thousand Dollars ($100,000.00), less applicable taxes, deductions, and
withholdings. Payment of this bonus is conditioned upon you signing a separate
repayment agreement requiring repayment of the bonus in full if you resign
within the first six months of your employment.


Executive Benefits. Per Company policy, you will be provided with a
not-to-exceed fifteen thousand dollar ($15,000.00) annual allowance for
financial planning, tax preparation, and/or an annual physical. Payment of this
allowance is conditioned upon you retaining all receipts and related proof of
these expenses and providing them to DI as required by DI's plan documents.


Management Incentive Plan. As President, Aviation Group Leader, you will
participate in the Company's Management Incentive Plan (MIP). Your individual
target will be one hundred percent (100%) of your full yearly salary as of
October 1, 2015, less applicable taxes, deductions, and withholdings, based upon
the metrics below. MIP payments are typically paid in March following the fiscal
year.


For fiscal year 2015 (“FY2015") only, which began January 1, 2015 and ends
December
31, 2015, your individual MIP target will be considered met if the Aviation
Group has achieved all of the following by the end of FY2015: Orders of
$1,005.3M; Revenues of $1,246.6M; Adjusted EBITDA of $58.9M; and an average Days
Sales Outstanding (DSO) number of 69 days. However, you will be guaranteed to
receive a minimum MIP payout of $375,000.00 for FY2015, assuming you are still
employed with DI as President, Aviation Group Leader at the end of FY2015.


For fiscal year 2016 and beyond, your MIP payments will be calculated based on
established Aviation Group metrics and the Company MIP in effect for that fiscal
year.







1



--------------------------------------------------------------------------------






















Equity. You will be eligible for equity interest in the Company, subject to
approval by the Company's Board of Directors in its sole discretion.


Severance. If the Company terminates your employment at any time for reasons
other than for cause, you will be entitled to severance equal to one year's base
salary and 100% of your target bonus, subject to your execution of an
unconditional and full release of claims against the Company, to include a
cooperation provision. These payments will be made in accordance with the
Company's regular bi-weekly payroll schedule, beginning the first pay period
after the release is executed and any revocation period expires without
revocation and continuing in equal bi-weekly payments over a period of one year.
DI will have the right to discontinue these payments and seek repayment of any
sums paid should you breach any of your continuing obligations to the Company,
including but not limited to your obligations to maintain the confidentiality of
Company proprietary or confidential information, to adhere to the
non-competition provision set forth below, and to cooperate with any Company
inquiry, investigation, or litigation.


All payments provided for under this Agreement are intended to be exempt from
section 409A of the Internal Revenue Code of 1986, as amended, under the
separation pay exception found in Treasury Regulation Section 1.409A-1(b)(9),
and all terms and conditions of this Agreement shall be interpreted consistent
with that intent. All amounts paid to you will be reported to the United States
Internal Revenue Service and other appropriate taxing agencies in accordance
with all federal, state and local tax reporting requirements. You agree that you
bear sole responsibility for any tax liabilities associated with such payments.


For purposes of this Agreement only, "for cause" shall mean: 1) conviction on,
or plea of guilty or no contest to, a felony or any crime involving moral
turpitude; 2) engaging in any dishonest, unethical, immoral or fraudulent
conduct or any misconduct which discredits or causes harm to the Company; 3)
failure to faithfully discharge duties as an employee of the Company; 4)
violation of Company policy; 5) violation of any non-disclosure or
confidentiality agreement(s) entered into with the Company; and/or 6) failure to
comply with any applicable laws. If you resign or are terminated for cause, you
will not be entitled to any severance.


Living Expenses. DI will reimburse your reasonable temporary living expenses, up
to a maximum of fourteen thousand dollars ($14,000.00) per month, for a period
of three (3) months from your start date. Reimbursement of these expenses is
conditioned upon said expenses being reasonable and upon you retaining all
receipts and related proof of these expenses and providing them to DI in
accordance with the Company's expense reimbursement policies and procedures.
This arrangement may be extended by mutual written agreement between you and DI.


Paid Time Off. In addition to Dl's standard ten (10) day holiday schedule, you
will accrue Paid Time Off (PTO) at the rate of twenty (20) days per calendar
year, prorated for calendar year 2015.


Business Travel. You will be approved for first-class travel within and
business-class travel outside the United States, subject to all other
requirements of Dl's Business Travel policy.











2



--------------------------------------------------------------------------------
























Benefits. Should you choose to participate, DI's flexible benefits program will
become effective for you and your eligible dependents on your first day of
employment. You will have ten (10) working days from date of hire to make
elections and return your enrollment form. Your elections will remain in place
until the next annual benefits enrollment period.


Contingent Offer. This offer is fully contingent upon satisfactory results of
your background investigation and pre-employment drug screening. In the event
the results of either the background investigation or pre-employment drug
screening are unsatisfactory to the Company, this offer will be withdrawn.


Non-Competition. The Company invests significant resources in the training and
development of its executives. You understand that, in your position as
President, Aviation Group Leader, you will have access to the Company's most
highly sensitive, confidential, and proprietary business information. You agree
to execute .and abide by DI’s standard Confidentiality & Intellectual Property
Agreement. You also agree that you will not provide consulting services for any
other entity or person while you are employed by DI. In consideration for your
offered and continued employment with DI, you further agree that, during the
term of your employment and for a period of twelve (12) months following the
termination of your employment for any reason, you will not, directly or
indirectly, participate in the ownership (other than through mutual funds or
similar forms of investment). control, or management of, or be employed as an
executive, officer, group leader, or board member or in any business development
position by, the. following companies or their subsidiaries: AAR Corp., Bell
Helicopter, the aviation services unit(s) of Boeing Co, DRS Technologies, Inc.,
AECOM/URS Corp., L-3 Communications Holdings Inc., the aviation services unit(s)
of Lockheed Martin Corp., M1 Support Services L.P., M7 Aerospace LP/Elbit
Systems, the aviation services unit(s) of Northrop Grumman Corp., Pacific
Architects and Engineers Inc. (PAE), or Sikorsky Aircraft Corp./United
Technologies Corp. This does not preclude your ability to participate in
non-profit and corporate boards not expressly covered by this provision. DI
acknowledges that your current participation on the boards of the National
Defense University and Camber Corporation is consistent with the terms of this
provision. You agree that these restrictions are reasonable and as narrowly
tailored as is feasible to protect the Company's legitimate business interests.
You also agree that you will resign your position on SOSi's Board of Advisors
within ten days of the date of this letter and will not resume any such position
with SOSi during your employment with DI.


Indemnification. The Company agrees to provide you with coverage under the
Company's Directors and Officers Liability Insurance policy as in effect from
time to time, as well as all other protections as may be afforded to you under
the Company's certificate of formation, bylaws or limited liability company
agreement or operating agreement or under any other agreement, policy or
procedure. In the event it is ultimately determined that you are not entitled to
be indemnified by the Company pursuant to this provision, you will reimburse the
Company for all such expenses previously paid by the Company on your behalf.


In accordance with federal law, employees are required to furnish proof of
citizenship or a legal right to work in the United States. Therefore, please
bring the appropriate documents to fulfill these requirements on your first day.







3



--------------------------------------------------------------------------------
























This offer of employment is valid for a period of five (5) working days from its
date of issue. After that time it shall be withdrawn.


The entire senior team looks forward to your leadership and contributions in
this critical position for DynCorp International.


Sincerely,




/s/ James Geisler
James Geisler
Chief Executive Officer
DynCorp International LLC






I accept the offer of employment as stated above. I understand that my
employment with DynCorp International LLC is at will. I understand that I have
the right to terminate my employment at any time with or without cause, and that
DynCorp International LLC retains the same right. I also understand that the
terms of this offer of employment supersede all previously issued offers of
employment.








/s/ Steven Schorer                        5/5/2015
Steven Schorer                        Date

4

